Citation Nr: 0026869	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-26 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
sacroiliac injury with arthritic changes of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Coast Guard from 
November 1960 to May 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in Boston, Massachusetts.  The appellant 
subsequently moved to Florida, and the case was transferred 
to the St. Petersburg, Florida Regional Office (RO), which is 
the certifying RO.  The appellant was scheduled for a hearing 
before the Board in Washington, DC on August 8, 2000; he 
failed to report for that hearing.  Therefore, the case is 
now ready for appellate review.

The Board notes that the RO issued a rating decision in 
February 2000, in which the appellant's claims of entitlement 
to service connection for arthrosis of the right 
acromioclavicular joint and osteoarthritis of multiple 
joints, and secondary service connection for gastroesophageal 
reflux disease were denied.  As he has apparently neither 
initiated nor completed the steps necessary to appeal any of 
these issues, the Board has not included them in its listing 
on the title page of the claim on appeal.

The Board also notes that the appellant's representative, in 
August 2000, raised the issues of secondary service 
connection for residuals of a foraminotomy at L-5 and for 
compression fractures at T12-L1.  In June 2000, the 
appellant's representative asserted that the rating of the 
service-connected toe disability was also on appeal.  These 
matters are referred to the RO for appropriate action.


REMAND

Initially, the Board finds that the appellant's increased 
rating claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that he has presented a claim which 
is plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).


Review of the evidence of record reveals that the appellant 
was treated in-service for a compression fracture at L1 after 
he fell off his ship 15 feet into the water and injured his 
back on a piling.  The appellant was subsequently granted 
entitlement to service connection for a sacroiliac injury, 
effective in May 1964.  More recently, the appellant was 
granted an increased rating from 10 to 20 percent pursuant to 
a May 1994 Board decision; this increase was implemented by 
the RO in a rating decision issued in June 1994.

Review of the medical evidence of record also demonstrates 
that the appellant was apparently involved in a work-related 
accident in March 1990.  It appears that, as a result of that 
injury, he developed neck and shoulder pain, as well as low 
back discomfort that was eventually attributed to a central 
disc herniation at L4-5.  

Review of the evidence of record reveals that the appellant 
has been found to be entitled to Social Security 
Administration (SSA) disability benefits, according to a Form 
SSA-L1157-U2-D1 dated in September 1995.  The Court has held 
that the VA's statutory duty to assist includes seeking to 
obtain SSA records.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); see also Brown 
v. Derwinski, 2 Vet. App. 444 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Washington v. Derwinski, 1 Vet. App. 
459 (1991).  Therefore, the medical records from the SSA 
pertaining to any original award of disability benefits and 
any medical records pertaining to any continuing award of 
benefits should be requested and associated with the claims 
file.

In addition, it appears that the appellant has received 
vocational rehabilitation services from the VA; his 
Vocational Rehabilitation file should be located.  All these 
records should be obtained and associated with the claims 
file.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the VA is to consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision.  For example, in reference to joints, factors 
as to the extent of disability include limitation of or 
excessive motion, weakened motion, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
must be considered. 38 C.F.R. § 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  These 
regulations also include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Lastly, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  In addition, the RO should 
consider application of the O.G.C. Prec. 36-97 (December 12, 
1997) to the evaluation of the severity of the appellant's 
low back disability.

It is the Board's opinion that since appellant was last 
afforded VA an orthopedic examination in March 1998, more 
than two years ago, and a neurologic examination in October 
1992, more than eight years ago, he should be reexamined by 
the VA in order to ascertain the current severity and nature 
of his service-connected low back disability, including 
whether the lumbar spine exhibits pain on motion, weakness, 
and related functional limitations, as required by DeLuca and 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 and 
thus, 38 C.F.R. § 3.310(a) should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Consideration of these factors 
is not reflected in the most recent VA medical examination or 
in the rating decision.  There is no medical opinion of 
record which delineates which of the appellant's documented 
cervical, thoracic and lumbosacral spine symptoms should be 
associated with the service-connected low disability or which 
indicates the extent to which the appellant is industrially 
impaired due solely to his service-connected back disability.  

Thus, there has been no indication whether any of the rest of 
the appellant's current medical conditions are interrelated 
or are part of the service connected back disability.  
Moreover, no medical opinion is of record that delineates 
what percentage of current symptomatology is due to the 
original back injury disability, as opposed to any increase 
from any post-service injury or any combination of post-
service injuries.  

As a basis for considering this claim on its merits, the 
evidence contained in the claims file is inadequate for 
determining the degree of back impairment attributable to the 
service-connected residuals of a low back injury.  No 
neurological VA examination has been performed since October 
1992, and it is unclear whether any x-rays of the spine were 
ordered in association with the most recent VA examination 
since no radiologist's report is of record.  It is therefore 
determined that current orthopedic and neurologic 
examinations of the back disability are needed in this case.  
This will permit evaluation of the disability on both a 
schedular and an extraschedular basis, without prejudice to 
the appellant.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
SSA office to obtain copies of the 
medical records upon which the any 
original disability award and any 
continuing award were based, as well as 
any Administrative Law Judge decision and 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

2.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for any back or 
spinal condition from March 1990 to the 
present and not previously of record.  
Upon receipt of such information, and, if 
necessary, duly executed authorization 
for the release of private medical 
information, the RO should request that 
all health care providers identified by 
the appellant furnish legible copies of 
all medical records compiled in 
conjunction with treatment accorded him 
for any back or spinal condition.

3.  The RO should arrange appropriate 
examinations, such as orthopedic and 
neurologic, to determine the nature and 
current severity of the service-connected 
low back disability.  The entire claims 
file should be reviewed by the examiners 
in conjunction with the examinations.  
All necessary tests, including x-rays, 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  The 
examiners should identify objective 
manifestations attributable to the 
appellant's service-connected low back 
disability.  The examiners should note 
the range of motion for the lumbar spine 
in degrees and should state what is 
considered normal range of lumbar spine 
motion.  The examiners should record 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination; and if so, they should 
describe the nature and severity thereof.  
Any musculoskeletal and neurologic 
dysfunction involving the lumbar spine 
should be described in detail.

The examiners should describe to what 
extent, if any, the appellant has any 
lumbar spine deformity, any degenerative 
changes, an altered gait or reduced 
function in the lower body due to a 
service-connected disability.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiners should be 
requested to describe whether any 
reported pain significantly limits the 
function of the appellant's low back 
during flare-ups or when the back is used 
repeatedly.  Any limitation of low back 
function must be clearly identified.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.  If 
there is such painful lumbar spine motion 
and it is due to causes other than the 
service-connected low back disability, 
this should be commented upon and the 
examiners must state the reason or cause 
of the pain.  Any indications that the 
appellant's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination reports.  

The examiners are requested to specify 
the frequency and duration of any 
"periodic flare-ups" and the effect the 
service-connected low back disability has 
upon appellant's daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected low back 
disability should be described in detail 
(e.g., any lifting restrictions).  The 
examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The orthopedic examiner should also 
render opinions, with degree of 
probability expressed, regarding:

	(a) whether the appellant's back 
pathology, including in particular, any 
disc disease, foraminal stenosis or 
osteoarthritis, is causally or 
etiologically related to military 
service, pre- or post-service trauma, or 
some other cause or causes.  (It is not 
necessary that the exact causes--other 
than apparent relationship to service 
connected low back pathology be 
delineated.)
	(b) whether, based on what is 
medically known about causes or possible 
causes of joint pathology, that any back 
disorder was caused by the appellant's 
low back in-service injury residuals as 
opposed to some other factor or factors 
such as post-service trauma.  	(c) whether 
the appellant's low back in-service 
injury residuals aggravated or 
contributed to or accelerated any 
degenerative process in his back or 
aggravated any other back or joint 
disorder.  
	(d) if the appellant's low back in-
service injury residuals aggravated or 
contributed to or accelerated any 
degenerative process in his back or 
aggravated any other back or joint 
disorder, to what extent, stated in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors, such as 
trauma, if any?

5.  The examining neurologist should also 
render opinions, with degree of 
probability expressed, regarding:

	(a) whether the appellant's lower 
extremity neurologic pathology, if any, 
is causally or etiologically related to 
military service, pre- or post-service 
trauma, or some other cause or causes. 
(Again, if not possible, it is not 
necessary that the exact causes--other 
than apparent relationship to service 
connected low back pathology be 
delineated.)
	(b) whether, based on what is 
medically known about causes or possible 
causes of neurologic pathology, that any 
lower extremity disorder was caused by 
the appellant's low back in-service 
injury residuals as opposed to some other 
factor or factors such as trauma. 
	(c) whether the appellant's low back 
in-service injury residuals aggravated or 
contributed to or accelerated any 
neurologic disorder in his lower 
extremities or aggravated any other lower 
extremity disorder? 
	(d) if the appellant's low back in-
service injury residuals aggravated or 
contributed to or accelerated any 
neuropathologic process in his lower 
extremities or aggravated any other lower 
extremity disorder, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, such as trauma, if any?

6.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate, under all 
appropriate theories, the appellant's 
claim for an increased evaluation for his 
low back disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claim, and 
that failure to cooperate or to report for the requested 
examinations may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



